In the

    United States Court of Appeals
                 For the Seventh Circuit
                   ____________________
No. 16-4218
UNITED STATES OF AMERICA,
                                                   Plaintiff-Appellee,

                                 v.

MURTAZA ALI,
                                               Defendant-Appellant.
                     ____________________

         Appeal from the United States District Court for the
           Northern District of Illinois, Eastern Division.
          No. 15 CR 254 — Samuel Der-Yeghiayan, Judge.
                     ____________________

        ARGUED JULY 6, 2017 — DECIDED JULY 21, 2017
                 ____________________

   Before POSNER, KANNE, and SYKES, Circuit Judges.
    POSNER, Circuit Judge. A federal statute entitled “Interna-
tional Parental Kidnapping,” 18 U.S.C. § 1204, makes it a
crime to remove or attempt to remove a child from the Unit-
ed States, or retain a child outside the United States who has
been in the United States, if the intention is to obstruct the
lawful exercise of parental rights.
2                                                 No. 16-4218


    A naturalized U.S. citizen born in Pakistan named Mur-
taza Ali, who is the defendant in this case, took his three
small children out of the U.S. without his wife’s knowledge,
intending to take them to Pakistan. His wife had been grant-
ed custody of the children by a court order; the same order
prohibited Ali from taking the children out of Illinois. Inter-
cepted en route, in Turkey, he was taken back to the U.S.,
where he was arrested, pleaded guilty to violating the paren-
tal-kidnapping statute, and was sentenced to 18 months in
prison. His appeal challenges the judge’s basing the sentenc-
ing guidelines calculation in part on Ali’s having substantial-
ly interfered with the administration of justice, which section
2J1.2(b)(2) of the federal sentencing guidelines punishes with
a 3-level increase in the applicable guidelines range. Had
that increase not been imposed, the defendant’s guidelines
range would have been 8 to 14 months rather than 15 to 21
months.
    The provision of the guidelines that we just cited stipu-
lates in Application Note 1 that substantially interfering with
justice includes causing an “unnecessary expenditure of sub-
stantial governmental or court resources.” But “unnecessary
expenditure” is nowhere defined. Any expenditure that is
incurred solely because of the defendant’s having substan-
tially interfered with the administration of justice is “unnec-
essary” from the standpoint of lawful need, yet if the unnec-
essary expenditure were trivial, it would hardly justify a
significant increase in length of sentence—and the upward
shift in the defendant’s guidelines range, though modest,
cannot be regarded as insignificant.
   The government did not compute, or if it did compute
did not introduce the result of the computation in court, the
No. 16-4218                                                    3


costs it incurred as a result of the defendant’s absconding
with the children. All we know is that his flight to Pakistan
made a stop at Istanbul, where he was intercepted by Turk-
ish authorities, held at the Istanbul airport accompanied by
U.S. agents, and flown back to the United States on a civilian
airline, the flight being paid for by our government at a cost
of approximately $4,600, which was not reimbursed by Ali.
    Several federal agencies, including the State Department,
were involved in the successful effort to get Ali and the chil-
dren back to the U.S., and numerous federal agents are said
without contradiction to have worked for several days
around the clock to complete his seizure and his and the
children’s return. The government should have been able to
provide a precise estimate of the costs it incurred in this case,
but we cannot say that the costs are trivial, bearing in mind
that the increase in the guidelines range imposed on the de-
fendant by virtue of those costs was modest. We therefore
affirm the defendant’s sentence.